The court did instruct the jury that the defendant would be liable, unless the plaintiff had notice, or knowledge, or sufficient means of knowledge, of the intended fraud. I am unable to see and substantial difference between this charge and the instructions asked for. If the plaintiff had notice, or knowledge, or sufficient means of knowledge, I think he must have been put upon his inquiry, and I do not now see how the defendant suffered by the substitution of the charge given by the court for that requested by the counsel.